DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 17/094179 ("the instant application"), was filed November 10, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,126,838 (“the ‘838 Patent”). The ‘838 Patent was filed as application 15/344643 (“the ‘643 application”), on November 7, 2016.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘838 patent.  Also based upon the Examiner's independent review of the ‘838 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘838 patent before the Office. 

II. CLAIM STATUS
The ‘838 Patent issued with claim 1-28 (“Patented Claim”).  The preliminary amendment of 11/10/2020 amends claims 1-3, 5-8, and 25-26, cancels claims 13-24 and 27-28, and adds claims 29-32.  As of the date of this Office Action, the status of the claims is:
a. Claims 1-12, 25, 26, and 29-32 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-12, 25, 26, and 29-32 are treated on the merits below.



III. AMENDMENTS
The Amendments to the specification and claims filed 11/10/2020 have been entered.  

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘838 Patent, the Examiner finds that
The ‘838 patent is not claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e). Also, based upon a review of the ‘838 Patent itself, the Examiner finds that the ‘838 Patent is claiming foreign priority under 35 USC § 119(a) to JP 2015-227042, filed November 19, 2015.    
Because the earliest possible effective filing date of the instant application is on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions apply to the current claims.

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,126,838  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

The reissue declaration filed 11/10/2020 is approved.

VII. REJECTIONS 35 USC 112

Claim 2 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 2 states that when the first angle of rotation changes from the second range an angle range that does not overlap the second range, only the second image is displayed.  This is supported by column 4, lines 33+.   However, steps S206 and S207 of figure 9 contradict claim 2 in that it shows that only if the first angle of rotation is changed from the second range to the first range is the second image only displayed, and that if the angle of rotation is changed into another angle range besides the first or second range, then the device goes to sleep.  Hence, the specification is contradictory and therefore one skilled in the art cannot make or use the invention.  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12, 25, and 26  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The same claim of the patent cannot, however, be presented for examination in both the parent reissue application and the continuation reissue application, as a pending claim, in either its original or amended versions.  MPEP 1451 II.  As such, claims 1-12, 25, and 26, present one coverage in the current application, and a second coverage in 16/902903.  As such, the claims are inconsistent and indefinite MPEP 1451 I and II. 
Claim 6 is rejected in that Applicant refers to a third axis of rotation, but there is no second axis in this claim, as the second axis of rotation is recited in claim 5, and claim 6 depends on claim 1..  
Claims 25 and 26 are indefinite in that they refer to a sixth angle range, but in these claims there is no third, fourth, or fifth angle range.
Claims 29-32 are rejected as being dependent on a rejected base claim.  

VIII. CLAIM REJECTIONS 35 USC 251

Claims 1-12, 25 and 26 are rejected under 35 USC 251 in that the issuance of claims 1-12, 25, and 26 in the current application would be superseded by the issuance of claims 1-12, 25, and 26 in 16/902903.  See MPEP 1451 I and II for an explanation.  










IX. CLAIM REJECTIONS 35 USC 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because they recite non-statutory subject matter.
Claims 11 and 12 are rejected in that the claims define the display in terms of the body, i.e. facing the body, facing away from the body, fingertip side, or elbow side.  Applicant should again amend the claim to inferentially or functionally recite the body, for example by reciting that when worn on the wrist, the portions are on the elbow side or the fingertip side.    

X. DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 25, 26, and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/902903.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader versions of claims 1-30 of the copending application and are therefore covered by the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

XI. ART REJECTIONS

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Rejections based on Seo

Claims 1, 4, 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al US PG PUB 2014/0160078 in view of Park US Patent 8,896,526, and Hong et al US PG PUB 2015/0186024.

Seo teaches a mobile device 1000 worn on the wrist or forearm that includes a band 100 that connects to a body 110 having a display that performs a display in a display area, a sensor 140 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 8), and a controller 120 controls the display according to the angle of rotation.  Seo does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is turned past a threshold angle. The use of such a threshold angle is advantageous in that it prevents accidentally detecting rotation by minor movements.  As such, it would have been obvious to modify Seo to detect rotation when the wrist is rotated past a threshold angle, so as to prevent accidentally changing the display.  As such, when the display is in a first angle range, i.e. less than the threshold angles (see figure 4 of Park), a first image is shown on the display of Seo, and when the angle changes to a second range that does not overlap the first range (the range 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display is a display of Hong with a split screen (screens 401 and 402) divided by a boundary line 410 that is parallel to the first axis, and each app is on a different side of the boundary line.  
Claim 29 is rejected in that the first axis is parallel to the forearm.
Claim 30 is rejected in that Seo also teaches changing the display when the display is rotated about a second axis that is perpendicular to the forearm (figures 6 and 7).  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Hong et al, as applied to claims 1, 4, 12, 29, and 30 above, further in view of Ahmed et al US PG PUB 2015/0172238.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  

Claims 1, 4, 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Strutin-Belinoff et al US PG PUB 2014/0157163

Seo teaches a mobile device 1000 worn on the wrist or forearm that includes a band 100 that connects to a body 110 having a display that performs a display in a display area, a sensor 140 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 8), and a controller 120 controls the display according to the angle of rotation.  Seo does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is turned past a threshold angle. The use of such a threshold angle is advantageous in that it prevents accidentally detecting rotation by minor movements.  As such, it would have been obvious to modify Seo to detect rotation when the wrist is rotated past a threshold angle, so as to prevent accidentally changing the display.  As such, when the display is in a first angle range, i.e. less than the threshold angles (see figure 4 of Park), a first image is shown on the display of Seo, and when the angle changes to a second range that does not overlap the first range (the range outside of the threshold angles), the device of Seo displays a second image.  The second image 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display is a display of Hong with a split screen (screens 401 and 402) divided by a boundary line 410 that is parallel to the first axis, and each app is on a different side of the boundary line.  
Claim 29 is rejected in that the first axis is parallel to the forearm.
Claim 30 is rejected in that Seo also teaches changing the display when the display is rotated about a second axis that is perpendicular to the forearm (figures 6 and 7).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 12, 29, and 30 above, further in view of Ahmed et al.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and 



Rejections based on Carceroni

Claims 1, 4, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al US PG PUB 2017/0003747 in view of Park US Patent 8,896,526, and Hong.

Carceroni teaches a mobile device 100 worn on the wrist or forearm that includes a band 116 that connects to a body 118 having a display 104 that performs a display in a display area, a sensor 102 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 4 and paragraph [0032]), and a controller 108 controls the display according to the angle of rotation.   Carceroni does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is turned past a threshold angle. The use of such a threshold angle is advantageous in that it prevents accidentally detecting rotation by minor movements.  As such, it would have been obvious to modify Carceroni to detect rotation when the wrist is rotated past a threshold angle, so as to prevent accidentally changing the display.  As such, when the display is in a first angle range, i.e. less than the threshold angles (see figure 4 of Park), a first image is shown on the display of Carceroni, and when the angle changes to a second range that does not overlap the first range  (the range outside of the threshold angles),  the device of Carceroni displays a second image.  The second image does not include at least part of the first display 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display of Struntin-Belinoff  is a split screen divided by a boundary line that is parallel to the first axis 
Claim 29 is rejected in that the first axis is parallel to the forearm.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Hong, as applied to 1, 4, 12, and 29  above, further in view of Motoyama et al US PG PUB 2016/0041620

Claim 6 is rejected in that in Carceroni, the first axis is parallel to the display surface and the sensor is a triaxial sensor that detects motion or rotation along three axes (see paragraph [0022]).  It is not an angular velocity sensor.  However, Motoyama teaches in paragraph [0256] and [0267] using an angular velocity sensor to measure rotation of a wrist mounted device.  Hence, it would have been obvious to modify the combination to use an angular velocity sensor, as it is merely the substitution of one known equivalent sensor for another.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Hong, as applied to claims 1, 4, 12, and 29  above, further in view of Ahmed et al.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen, as it is merely the use of one known display technique for another.  
Claims 1, 4, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al US PG PUB 2017/0003747 in view of Park US Patent and Strutin-Belinoff.

Carceroni teaches a mobile device 100 worn on the wrist or forearm that includes a band 116 that extends around the forearm in in an arcuate shape, a body 118 having a display 104 that performs a display in a display area, a sensor 102 that detects rotation of the body in a first direction where the display has been rotated with respect to a first axis of rotation (see figure 4 and paragraph [0032]), and a controller 108 controls the display according to the angle of rotation.  Carceroni does not specifically state that rotation is detected by the device turning through a first angle of rotation.  However, Park teaches with respect to figure 4 and column 4, lines 45+, detecting rotation of a wrist mounted smart watch when the device is turned past a threshold angle. The use of such a threshold angle is advantageous in that it prevents accidentally detecting rotation by minor movements.  As such, it would have been obvious to modify Carceroni to detect rotation when the wrist is rotated past a threshold angle, so as to prevent accidentally changing the display.  As such, when the display is in a first angle range, i.e. less than the threshold angles (see figure 4 of Park), a first image is shown on the display of 
Claim 4 is rejected in that both images in the combination are applications that are executable in the terminal.  
Claim 12 is rejected in that display of Struntin-Belinoff  is a split screen divided by a boundary line that is parallel to the first axis 
Claim 29 is rejected in that the first axis is parallel to the forearm.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 12, and 29   above, further in view of Motoyama et al. 

Claim 6 is rejected in that in Carceroni, the sensor is a triaxial sensor that detects motion or rotation along three axes (see paragraph [0022]).  It is not an angular velocity sensor.  However, Motoyama teaches in paragraph [0256] and [0267] using an angular velocity sensor to measure rotation of a wrist mounted device.  Hence, it would have been obvious to modify the .   


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carceroni et al in view of Park and Strutin-Belinoff, as applied to claims 1, 4, 12, and 29 above, further in view of Ahmed et al.

As to claim 11, the combination has a split screen with the dividing line parallel to the first axis, i.e. dividing the screen vertically. Ahmed teaches the equivalence of vertical and horizontal split screens in paragraph [0041].  As such, it would have been obvious to modify the combination to use a horizontal split screen , as it is merely the use of one known display technique for another.  
XII. ALLOWABLE SUBJECT MATTER
Claims 2, 3, 5, 7-10, 31 and 32 would be allowable if the rejections to under 35 U.S.C. 101, 112, and 251 set forth in this Office action were overcome and if rewritten to include all of the limitations of the base claim and any intervening claims. 
	Claims 2 and 3 define over the art of record in that none of the art teaches that when the first angle of rotation changes from the second angle range, the controller cause the second image to be displayed and the first not to be displayed.  The Examiner notes that Strutin-Belinoff has the capability to display a first app, then the split screen, and then the second app only (see figure 5 and paragraph [0017])), the combination does not teach that the display does so when the angle changes out of the second angle range.  

Claims 9 and 10 define over the art in that none of the art has the second angle range having a fourth and fifth angle, or displaying the second image only when the first angle of rotation changes from the fifth angle range to the first angle range and displaying the first image only if the first angle of rotation changes from the fourth angle range to the first angle range.  
Claims 31 and 32 define over the art of record in that none of the art part of the first image to be slid out of the display area and part of the second image to be slid into the display area, as claimed.  




XIII. PRIOR ART 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brunolli US PG PUB 2011/0059769 changes the screen on a smart watch in response to a wrist flick. 
Kita US Patent 9,703,384 changes display image sin response to a user rotating their wrist.  

XIV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992    

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992